United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                    April 1, 2003

                                                         Charles R. Fulbruge III
                     _______________________                     Clerk

                          No. 02-30275


                     _______________________


LISA T. PALMER; ERNEST NAVARRE, JR.,

                                           Plaintiffs-Appellants,

                             versus

STANLEY DWIGHT GRIFFIN; ET. AL.,

                                                         Defendants,

STANLEY DWIGHT GRIFFIN; TRAVELERS PROPERTY &
CASUALTY INSURANCE CO.; SCHNEIDER NATIONAL
CARRIERS, INC.,

                                               Defendants-Appellees.

_________________________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                     Civil Docket #99-CV-2292


_________________________________________________________________



Before GARWOOD, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
              Palmer and Navarre have appealed a take-nothing judgment,

rendered after a jury trial, in their damage suit arising because

of   an     auto-truck       collision      in     Lafayette      Parish,     Louisiana.

Appellants contend that the court lacked jurisdiction at least over

Palmer’s claim.             They also challenged the jury findings that

neither plaintiff suffered “any injury”; the trial court’s refusal

to grant a new trial; and its ruling on a motion in limine.                           This

court has carefully considered the arguments in light of the

briefs, oral argument, and pertinent portions of the record.                            We

find no reversible error.

              1.     The     court    could       plainly   exercise        supplemental

jurisdiction over Palmer’s claim under 28 U.S.C. § 1367 because

Navarre’s claim exceeded the jurisdictional limit for diversity

purposes, and Palmer’s claim was “so related to claims in the

action within [the court’s jurisdiction] that they form part of the

same case or controversy under Article III . . . .” 28 U.S.C.

§ 1367(a).         See Stromberg Metal Works, Inc. v. Press Mech., Inc.,

77   F.3d    928,     931    (7th    Cir.   1996)     (relying     on   In    re:   Abbot

Laboratories, 51 F.3d 524, 529 (5th Cir. 1995), aff’d. by an

equally divided Court, FREE v. Abbot Labs., Inc., 120 S.Ct. 1578

(2000)).

              2.     Based on the substantially controverted evidence at

trial, appellants’ complaint of insufficient evidence to support

the jury verdict lacks merit.                     To the extent that appellants

contend     that     the    verdict    was        against   the    great     weight   and

                                              2
preponderance of the evidence, and that the trial court abused its

discretion in refusing to order a new trial, the standard of review

“is far more narrow than that for denials of judgment as a matter

of law.”    Whitehead v. Food Max of Mississippi, Inc., 163 F.3d 265,

270 n.2 (5th Cir. 1998).      Moreover, review of the denial of a new

trial motion is more limited than review of a decision to grant a

motion for new trial.       See Whitehead, 163 F.3d at 269.          Finally,

where the    motion   for   new   trial    is   predicated    on   evidentiary

grounds, denial of a new trial will be affirmed “unless the movant

makes a ‘clear showing’ of an ‘absolute absence of evidence to

support the jury’s verdict.’”             Thomas v. Texas Department of

Criminal Justice, 297 F.3d 361, 368 (5th Cir. 2002).               Appellants,

having been unable to persuade us that there is an absolute absence

of evidence to support the jury verdict, have not met the difficult

standard.

            3.   Appellants challenge the district court’s rejection

of their motion in limine concerning certain evidence, but their

brief acknowledges that the court sustained objections at trial to

some of the contested evidence.       With regard to evidence of prior

or subsequent injuries, visits to the emergency room by Ms. Palmer,

and references to other claims, litigation and settlements by Mr.

Navarre, appellants failed to reference any caselaw or any specific

portion of the record concerning such evidence.              They also failed

to argue, let alone demonstrate, how they suffered prejudice as a

result of the court’s admission of the challenged evidence.

                                     3
            For these reasons, the judgment of the district court is

AFFIRMED.




                                  4